                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                         ANDERSON/GREENWOOD DIVISION


Timmie Taborn,                   )
                                 )
                Petitioner,      )
                                 )                Civil Action No. 8:19-cv-2488-BHH
v.                               )
                                 )                               ORDER
Warden Dobbs,                    )
                                 )
                Respondent.      )
________________________________)

       This matter is before the Court upon Timmie Taborn’s (“Petitioner”) petition for

habeas corpus, filed pursuant to 28 U.S.C. § 2241. On February 6, 2020, Magistrate Judge

Jacquelyn D. Austin issued a Report and Recommendation (“Report”) in accordance with

28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.). In her Report,

Magistrate Judge Austin recommends that the Court dismiss this case pursuant to Rule

41(b) of the Federal Rules of Civil Procedure based on Petitioner’s failure to respond to

Respondent’s motion to dismiss and Petitioner’s failure to comply with the Court’s orders.

Attached to the Report was a notice advising Petitioner of the right to file specific, written

objections to the Report within fourteen days of being served with a copy. The Report was

mailed to Petitioner on February 7, 2020, and another copy was mailed to Petitioner on

February 25, 2020, to ensure he received a copy. To date, however, no objections have

been filed.

       The Magistrate Judge makes only a recommendation to the Court.                    The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court
is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge that

this action is subject to dismissal.

       Accordingly, the Court adopts and incorporates the Magistrate Judge’s Report (ECF

No. 25), and the Court hereby dismisses this action pursuant to Federal Rule of Civil

Procedure 41(b).

       IT IS SO ORDERED.

                                                    /s/Bruce H. Hendricks
                                                    The Honorable Bruce Howe Hendricks
                                                    United States District Judge

March 16, 2020
Charleston, South Carolina




                                                2
